By the Court.—Freedman, J.
The plaintiffs, at the close of the case, made no motion for the direction of a verdict in their favor. The issues were submitted to the jury under a charge to which no exception was. taken. The jury having found for the defendant, the plaintiffs moved generally for a new trial, but stated no ground for their motion. Moreover, there is no certificate that the case contains all the evidence. Under these circumstances no question of fact can be reviewed.
The exceptions to the admission and exclusion of evidence have been examined, but none of them constitutes sufficient ground for reversal.
The judgment and order should be affirmed, with costs.
Sedgwick, Ch. J., concurred.